Mollison, Judge:
The appeals for reappraisement listed in schedule A hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise to which the importer on entry added 15 per centum to make dutiable value, in addition to the amounts added because of the advances by the appraiser in similar cases, and that such values are the appraised values, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be rendered accordingly.